                             UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND


JOSEPH BOTELHO                                  :
                                                :
v.                                              :        C.A. No. 19-00541-WES
                                                :
PATRICIA COYNE-FAGUE, et al.                    :


                    REPORT AND RECOMMENDATION FOR
               SUMMARY DISMISSAL PURSUANT TO 28 U.S.C. § 1915(e)

Lincoln D. Almond, United States Magistrate Judge


       Background

       Pending before me for determination is Plaintiff’s Application to Proceed In Forma

Pauperis (“IFP”) (ECF No. 2) pursuant to 28 U.S.C. § 1915. On October 15, 2019, Plaintiff Joseph

Botelho, a state inmate, filed a hand-written pro se Complaint alleging a violation of his rights

under the Eighth Amendment to the United States Constitution. Plaintiff sues five Correctional

Officers (Lieutenant Larangeira, Lieutenant Open, Officer Ledoux, Officer Nichols and Officer

Morales), Corrections Director Patricia Coyne-Fague and Corrections Inspector Frank Levesque.

(ECF No. 1 at p. 2-3, 11). Plaintiff’s Complaint is accompanied by an Application to Proceed IFP

without being required to prepay costs or fees, including the $400.00 civil case filing fee. After

reviewing Plaintiff’s Application signed under penalty of perjury, I conclude that Plaintiff is

unable to pay fees and costs in this matter and thus, Plaintiff’s Application to Proceed IFP (ECF

No. 2) is GRANTED.

       Having granted IFP status, this Court is required by statute to further review Plaintiff’s

Complaint sua sponte under 28 U.S.C. § 1915(e)(2)(B) and to dismiss this suit if it is “frivolous or
malicious,” “fails to state a claim on which relief may be granted” or “seeks monetary relief against

a defendant who is immune from such relief.” For the reasons discussed below, I recommend that

Plaintiff’s Complaint be DISMISSED WITHOUT PREJUDICE and with leave to file an Amended

Complaint within thirty days.

       Standard of Review

       Section 1915 of Title 28 requires a federal court to dismiss an action brought thereunder if

the court determines that the action is frivolous, fails to state a claim or seeks damages from a

defendant with immunity. 28 U.S.C. § 1915(e)(2)(B). The standard for dismissal of an action

taken IFP is identical to the standard for dismissal on a motion to dismiss brought under Fed. R.

Civ. P. 12(b)(6). See Fridman v. City of N.Y., 195 F. Supp. 2d 534, 538 (S.D.N.Y. 2002). In

other words, the court “should not grant the motion unless it appears to a certainty that the plaintiff

would be unable to recover under any set of facts.” Roma Constr. Co. v. aRusso, 96 F.3d 566, 569

(1st Cir. 1996). Section 1915 also requires dismissal if the court is satisfied that the action is

“frivolous.” 28 U.S.C. § 1915(e)(2)(B)(i). A claim “is frivolous where it lacks an arguable basis

either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). The First Circuit has

held that the affirmative defense of the statute of limitations may justify dismissal under Section

1915, see Street v. Vose, 936 F.2d 38, 39 (1st Cir. 1991), and other courts have upheld dismissals

under Section 1915 because of other affirmative defenses appearing on the face of a complaint.

See e.g., Kimble v. Beckner, 806 F.2d 1256, 1257 (5th Cir. 1986).

       Discussion

       I recommend that Plaintiff’s Complaint be summarily dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B). In making this recommendation, I have taken all of the allegations in Plaintiff’s



                                                 -2-
Complaint as true and have drawn all reasonable inferences in his favor. Estelle v. Gamble, 429

U.S. 97 (1976). In addition, I have liberally reviewed Plaintiff’s allegations and legal claims since

they have been put forth by a pro se litigant. See Haines v. Kerner, 404 U.S. 519, 520-521 (1972).

However, even applying these liberal standards of review to Plaintiff’s Complaint, dismissal is

required, but with leave to file an Amended Complaint.

       A.      Rules 8 and 10, Fed. R. Civ. P.

       Pursuant to Rule 8(a), a plaintiff must state his or her claims by way of a “short and plain

statement of the claim showing that the pleader is entitled to relief.” In addition, Rule 10(b)

requires that a party must state claims in numbered paragraphs, “each limited as far as practicable

to a single set of circumstances.” The purpose of these Rules is to place the Court and the

defendants clearly on notice as to what the plaintiff is claiming and who he is bringing those claims

against. Salahuddin v. Cuomo, 861 F.2d 40, 42 (2nd Cir. 1988) (pleading must allege facts

sufficient to allow defendants to prepare a defense against such claims).

       In applying a Rule 12(b)(6) standard, the Court must accept as true all plausible factual

allegations in the Complaint and draw all reasonable inferences in Plaintiff’s favor. Aulson v.

Blanchard, 83 F.3d 1, 3 (1st Cir. 1996). In so doing, the Court is guided by the now-familiar

standard requiring the inclusion of facts sufficient to state a plausible claim for relief:

               To survive a motion to dismiss, a complaint must contain sufficient
               factual matter, accepted as true, to state a claim to relief that is
               plausible on its face. A claim has facial plausibility when the
               plaintiff pleads factual content that allows the court to draw the
               reasonable inference that the defendant is liable for the misconduct
               alleged. The plausibility standard is not akin to a probability
               requirement, but it asks for more than a sheer possibility that a
               defendant has acted unlawfully.




                                                  -3-
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations and quotations omitted). Put

differently, for a complaint to survive a motion to dismiss, its “[f]actual allegations must be enough

to raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007).

        Applying this standard, Plaintiff’s Complaint does not contain enough facts to state any

plausible constitutional violations at this time. Plaintiff alleges “crual [sic] unusual punishment”

but his factual allegations are scattered and unclear. His Complaint is piecemeal and does not

clearly set forth who did what and when. He alleges in one place that the events in question took

place on July 21[, 2019] and in another place that it was May 21, 2019. (Compare ECF No. 1 at

p. 5 with ECF No. 1-2 at p. 1). He states in conclusory fashion that he was “placed in isolation

seg with no AC” by Officer Ledoux and Lieutenant Larangeira. (ECF No. 1 at p. 5). He alleges

that Officer Morales searched his cell and he was taken to “seg.” (ECF No. 1-2 at p. 1). He claims

that Officer Morales “packed [his] cell” and “got rid of evidence [sic] by putting everything in

bags.” Id. He does not identify the nature of this “evidence.” He claims that he was subject to

“in-human” [sic] conditions and that “Officer Ledoux would not flush [his] toilet.” Id.1 Finally,

he claims that Lieutenant Larangeira did not sign his grievance but offers no other specifics. Id.

He makes no allegations as to Lieutenant Open or Officer Nichols and thus states no claims against

them. In short, Plaintiff’s allegations do not satisfy Rule 8(a) and fail to place Defendants

sufficiently on notice to respond to Plaintiff’s claims.




    1
         He appears to acknowledge that he threw urine on Officer Ledoux as a way “to get help” and because he had
“had it.” (ECF No. 1-2 at p. 1).



                                                       -4-
        Plaintiff also sues Director Coyne-Fague and Inspector Levesque but provides absolutely

no factual allegations in his Complaint as to their alleged involvement in the subject matter of the

Complaint. His allegations are without factual support and appear to be an unsupported attempt

to impose supervisory liability. However, in a § 1983 action, only direct, rather than vicarious,

liability is available. See Aponte Matos v. Toledo Davila, 135 F.3d 182, 192 (1st Cir. 1998). At a

minimum, to support a claim of supervisory liability, a plaintiff must plead facts indicating an

‘“affirmative link’ between the behavior of a subordinate and the action or inaction of his

supervisor…such that ‘the supervisor’s conduct led inexorably to the constitutional violation.’”

Maldonado v. Fontanes, 568 F.3d 263, 275 (1st Cir. 2009) (citations omitted); see also Ashcroft v.

Iqbal, 556 U.S. 662 (2009) (“purpose rather than knowledge” is required to impose supervisory

liability in a § 1983 action).

        The lack of any specific allegations fails to allege the affirmative link necessary to state a

plausible claim of supervisory liability under § 1983. Plaintiff fails to adequately plead a factual

basis for the required “affirmative link” needed to support any claim of supervisory liability as to

Director Coyne-Fague and Inspector Levesque.

        Conclusion

        For the reasons stated, Plaintiff’s Motion to Proceed In Forma Pauperis (ECF No. 2) is

GRANTED.        However, pursuant to 28 U.S.C. §§ 1915(e)(2)(B), I further recommend that

Plaintiff’s Complaint be DISMISSED WITHOUT PREJUDICE and with leave to file an Amended

Complaint within thirty days of the District Court’s Order of Dismissal which remedies the

numerous pleading deficiencies noted herein. In addition, should Plaintiff choose to file an

Amended Complaint, he is advised, first and foremost, to comply with Federal Rule of Civil



                                                 -5-
Procedure 8(a), which requires “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). He should also ensure that his Complaint:

       1.       includes the names of all Defendants in the caption;

       2.       sets forth his allegations in separately-numbered paragraphs;

       3.       complies with Rule 8(a) of the Federal Rules of Civil Procedure and provides

adequate factual notice to the individual Defendants of the nature and basis of his claims against

each of them;

       4.       states where and when the acts or omissions about which he complains occurred

and who allegedly committed those acts or omissions; and

       5.       states plainly the basis for his individual claim(s) against each Defendant, the right

violated and the relief which he is seeking against each.

       Any objection to this Report and Recommendation must be specific and must be filed with

the Clerk of the Court within fourteen days of its receipt. See Fed. R. Civ. P. 72(b); LR Cv 72(d).

Failure to file specific objections in a timely manner constitutes waiver of the right to review by

the District Court and the right to appeal the District Court’s decision. See United States v.

Valencia-Copete, 792 F.2d 4, 6 (1st Cir. 1986); Park Motor Mart, Inc. v. Ford Motor Co., 616 F.2d

603, 605 (1st Cir. 1980).



 /s/ Lincoln D. Almond
LINCOLN D. ALMOND
United States Magistrate Judge
November 15, 2019




                                                 -6-
